Name: Commission Regulation (EEC) No 3626/88 of 22 November 1988 amending Regulation (EEC) No 3194/88 opening a standing invitation to tender for the export of bread-making wheat held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 88 Official Journal of the European Communities No L 316/33 COMMISSION REGULATION (EEC) No 3626/88 of 22 November 1988 amending Regulation (EEC) No 3194/88 opening a standing invitation to tender for the export of bread-making wheat held by the German intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 3194/88 (*), as amended by Regulation (EEC) No 3574/88 (*), opened a standing invitation to tender for the export of 300 000 tonnes of bread-making wheat held by the German intervention agency' ; Whereas the validity for export licences in respect of which the refund is fixed in advance should be increased , for the standing invitation to tender Opened by Regulation (EEC) No 3194/88 , HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 3194/88 is hereby replaced by the following : 'Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82 until the end of the third month following'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 197, 26. 7. 1988, p. 16. 0 OJ No L 202, 9 . 7. 1982, p . 23. {*) OJ No L 223, 11 . 8 . 1987, p. 5 . 0 OJ No L 284, 19 . 10 . 1988, p. 14. (4) OJ No L 312, 18 . 11 . 1988, p. 8 .